Citation Nr: 0023709	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  95-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969, 
and from October 1974 to October 1993.  This appeal 
originally arose from a June 1994 rating action which denied 
service connection for left arm, right shoulder, and low back 
disabilities.  In May 1995, the veteran gave testimony at a 
hearing before a hearing officer at the RO.

By rating action of July 1999, the RO granted service 
connection for right shoulder myofascitis; this constitutes a 
full grant of the benefit sought on appeal with respect to 
the issue of service connection for a right shoulder 
disability.


REMAND

In August 2000, the Board of Veterans Appeals (Board) 
received additional medical evidence in this case from the 
veteran and his representative, some of which evidence 
pertains to the claim for service connection for a left arm 
disability.  However, this evidence was not accompanied by a 
waiver of the veteran's procedural right to have the RO 
initially review it under the provisions of 38 C.F.R. 
§ 20.1304(c) (1999).  Under the circumstances, due process of 
law requires that this issue be remanded to the RO for 
initial consideration and, if the claim is denied, 
preparation of an appropriate Supplemental Statement of the 
Case (SSOC) prior to further consideration by the Board.

The veteran also contends that the RO erred by failing to 
grant service connection for a low back disability.  
Appellate review of the service medical records discloses 
that December 1963 and May 1966 pre-induction reports of 
medical history noted the veteran's history of back trouble 
from 1956 to 1959.  The veteran reported that he saw a 
chiropractor, Thomas Snyder, during that time.  On 
examination in May 1966, no complaints or findings of a low 
back disability were noted, and the veteran was found to be 
physically qualified for military service.  An October 1974 
orthopedic consultation report noted the veteran's history of 
a back injury in 1957, treatment by a chiropractor from 1957 
to 1963, and occasional back discomfort thereafter.  The 
diagnosis was low-grade fatigue myalgia secondary to a 
discrepancy in leg lengths.  Subsequent service medical 
records indicated that the veteran was seen on several 
occasions in December 1988 with complaints of lumbosacral 
pain.  A long history of low back pain for the past 30 years 
was noted.  A September 1993 report of medical history noted 
the veteran's history of a back injury in 1957, and recurrent 
back pain thereafter.  A September 1993 X-ray report noted 
findings of degenerative changes in the lower lumbar spine.

The post-service evidence indicates that the veteran 
underwent VA examinations in February 1994 and October 1996.  
The February 1994 examination report noted the veteran's 
complaint of low back pain since early childhood.  The 
examiner stated that there was no evidence of objective 
orthopedic evidence to account for the subjective complaints 
about the low back.  The October 1996 examination report 
noted the veteran's complaint of low back pain.  The 
diagnosis was low back pain, with no evidence of osseous 
abnormality in the lumbosacral spine.  In addition, a June 
1998 VA outpatient treatment report assessed lumbar strain.

The Board notes that no VA examiner has offered an opinion as 
to whether the veteran's low back disability increased in 
severity during service, and if so, whether such increase in 
disability in service was clearly and unmistakably beyond 
that which might be expected as a result of the natural 
progress of the condition.  Under the circumstances, further 
development is necessary, and this case is REMANDED to the RO 
for the following action:

1. The RO should forward the claims folder to 
a VA orthopedic specialist who, after 
reviewing the evidence, should render an 
opinion for the record as to: (a) whether 
it is at least as likely as not that there 
was an increase in severity of the 
veteran's low back disability during his 
period of active service, and (b) if there 
was an increase in low back disability 
during service, whether this increase was 
clearly and unmistakably the result of the 
natural progress of the underlying 
condition.  The basis for the opinion 
should be fully reported for the record.  
If the orthopedic specialist is unable to 
render this opinion without conducting an 
additional examination of the veteran, such 
examination should be scheduled.

2. The RO should then review both claims for 
service connection with consideration of 
all the evidence of record.  If they 
continue to be denied, an SSOC should be 
issued, and the veteran and his 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




 


